WARREN, J.
Husband has moved for reconsideration of our opinion, 92 Or App 587, 759 P2d 322 (1988), in which we terminated his spousal support obligation but did not eliminate the trial court’s award of attorney fees to wife as the prevailing party. Our failure to do so was inadvertant. We grant the motion, adhere to our decision to eliminate spousal support and delete the award of attorney fees.
On reconsideration, judgment further modified to vacate the trial court’s award of attorney fees; decision otherwise adhered to.